DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/626,092 filed 23 December 2019. Claims 1-4, 6, 7, and 9-12 pending. Claims 5, and 8 canceled
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted 23 December 2019 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2016/0159343 to Hata et al. (hereinafter referred to as Hata).
Claim 9 discloses:
Claim 9:
A system for compensating a clutch torque of a separating clutch (i.e., Figs 1, 3, 4, 7, and 8), the system comprising: a separating clutch (i.e., k10 or k20) located axially between an internal combustion engine and an electric machine (i.e., k10 is axially located between engine 100 and motor 101 in Fig. 7; alternatively k20 is located between engine 110 and motor 112 in Fig. 8); an actuator configured to selectively actuate the separating clutch (i.e., at least [0031] discloses an actuator controls the engagement states of k10 and k20); and a control device coupled to the electric machine (i.e., 22 is the primary control device that has a motor, 19, and engine, 20, controller as well) and configured to: determine a rotational speed of the electric machine (i.e., at least step s2 involves determining the rotational speed on an electric machine), and determine a required clutch torque for actuation of the separating clutch that increases or decreases depending on the rotational speed of the electric machine (i.e., at least [0043] discloses that clutch torque is calculated based on change of rotational steep of a motor generator; additionally, Fig. 3 shows a corrected clutch engagement based on electric motor torque fluctuations), commanding the actuator to move a desired travel distance that corresponds with the rotational speed of the electric machine to achieve the required clutch torque (i.e., at least .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HolmesHata in view of US Patent Publication No. 2017/0080793 to Suyama et al. (hereinafter referred to as Suyama).
Claim 10:
Regarding claim 10, Hata teaches the limitations set forth above, but does not explicitly teach:
Wherein the clutch includes clutch disk configured to co-rotationally connect to the internal combustion engine, a disk spring co- rotationally connected to the electric machine, a pressure plate co-rotationally connected to the electric 
Suyama discloses:
A clutch (i.e., C1) that includes clutch disk (i.e., disc members interposed between 53, Fig. 4) configured to co-rotationally connect to an internal combustion engine (i.e., connected to E via 1, Fig. 4), a disk spring co- rotationally connected to an electric machine (i.e., 55 is a biasing member that is disc shaped, Fig. 4), a pressure plate co-rotationally connected to the electric machine (i.e., inner discs of 53 that are interposed with clutch discs, Fig. 4), and a mating pressure plate co-rotationally connected to the electric machine (i.e., the wider plate 5 that is at the end of the clutch pack or the smaller c-clip that is abuts 53, Fig. 4).
It would have been obvious to one having ordinary skill at the time of filing to use the configuration of Suyama with the system of Hata for the benefit of a more compact system. Additionally, moving the location of an assembly’s components or swapping on configuration out with another requires only routine skill in the art.
Claim 12:
Regarding claim 10, the Hata/Suyama combination teaches the limitations set forth above and Hata further discloses:
Wherein the control device is an open-loop and closed-loop control device (i.e., at least Fig. 1 shows that S1 determines whether the controller is in an open or closed loop during clutch control. If S1 is yes, the control proceeds to a closed loop because the system takes inputs continuously and corrects based on 

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-4, 6, 7 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A method for compensating for a clutch torque of a separating clutch of a hybrid drive of a motor vehicle, taking into consideration the rotational speed of an electric machine_ wherein the separating clutch is provided between an internal combustion engine and the electric machine and an actuator is assigned to the separating clutch for the actuation of the same, comprising: a calibration function, which represents a factor as a function of the rotational speed of the electric machine, is stored in a memory of an open-loop and closed-loop control device: during driving operation an appropriate clutch torque is required from the separating clutch and, by using the calibration function, a disengagement travel is calculated and set on the actuator; and depending on the rotational speed of the electric machine, a factor is calculated which internally increases or decreases the required clutch torque.

Claim 6:
A system for compensating for a clutch torque of a separating clutch which is provided between an internal combustion engine and an electric machine, the system comprising: an open-loop and closed-loop control device including a memory, in which a calibration function which represents a factor as a function of a rotational speed of the electric machine is stored; and an actuator of the separating clutch is-connected to the open-loop and closed- loop control device via a communications link, wherein, via the communications link, during driving operation the actuator receives from the open-loop and closed-loop control device a measure for the disengagement travel of the actuator, in order to set an appropriate clutch torque of the separating clutch: wherein the electric machine is connected via the communications link to the open-loop and closed-loop control device, which, depending on the rotational speed of the electric machine, calculates a factor which internally increases or reduces the required clutch torque of the separating clutch.
Regarding claims 1 and 6, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the claims are directed to a system and method of compensating for a clutch torque of a separating clutch. The control is based on the torque output of a motor, both increasing and decreasing torque output, and the control is done continuously in real time. These specific features, in combination with the remaining limitations, are not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2017/0067518 teaches a hybrid system that determines engagement points of a clutch. However, it does not teach or render obvious the use of motor torque to update a clutch engagement in real time based on motor output, either increasing or decreasing.
2016/0377131 teaches a hybrid system that determines engagement points of a clutch. However, it does not teach or render obvious the use of motor torque to 
2016/0160943 teaches a hybrid system that determines engagement points of a clutch. However, it does not teach or render obvious the use of motor torque to update a clutch engagement in real time based on motor output, either increasing or decreasing. Further, the control system relies on engine output and not motor output.
2015/0283989 teaches a hybrid system that determines engagement points of a clutch. However, it does not teach or render obvious the use of motor torque to update a clutch engagement in real time based on motor output, either increasing or decreasing. Further, the control system relies motor torque increase only and does not operate in both motor increase and decrease scenarios.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659